PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-1950


RECOVERY LIMITED PARTNERSHIP,

                Plaintiff - Appellee,

     v.

THE WRECKED AND ABANDONED VESSEL S.S. CENTRAL AMERICA,

                Defendant,

----------------------------------

ROBOL LAW OFFICE; RICHARD THOMAS ROBOL,

                Claimants - Appellants,

     and

COLLETTE DAVIDSON; MILTON T. BUTTERWORTH, JR.,

                Claimants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:14-cv-00160-RBS-LRL; 2:87-cv-00363-RBS)


Argued:    May 13, 2015                    Decided:   June 22, 2015


Before NIEMEYER, DUNCAN, and THACKER, Circuit Judges.


Affirmed    by published opinion.   Judge Niemeyer wrote the
majority    opinion, in which Judge Duncan and Judge Thacker
joined.
ARGUED: Richard Thomas Robol, ROBOL LAW OFFICE, LLC, Columbus,
Ohio, for Appellants.   Conrad M. Shumadine, WILLCOX & SAVAGE,
P.C., Norfolk, Virginia, for Appellee.     ON BRIEF: Brett A.
Spain, WILLCOX & SAVAGE, P.C., Norfolk, Virginia; James L.
Chapman, IV, Steven M. Stancliff, C. Wiley Grandy, CRENSHAW,
WARE & MARTIN, P.L.C., Norfolk, Virginia, for Appellee Recovery
Limited Partnership.




                               2
NIEMEYER, Circuit Judge:

       The S.S. Central America, loaded with tons of gold en route

from San Francisco to New York, sank in a hurricane off the

coast of South Carolina in 1857.                    Columbus-America Discovery

Group   (“Columbus-America”),            acting    as     the    agent       for   Recovery

Limited Partnership (“Recovery Limited”), discovered the wreck

in   the     1980s,     and    the    district     court        subsequently        granted

Columbus-America salvage rights.

       For    over     two    decades,    Richard T.        Robol          and   Robol    Law

Office, LLC (collectively, “Robol”) represented Columbus-America

in the proceedings to establish its salvage rights.                              During the

same    period,       Robol    also    defended     Columbus-America,              Recovery

Limited, and several other related business entities, including

EZRA, Inc., against claims made by others for portions of the

gold    recovered      from    the    sunken     vessel.         In    addition,         Robol

leased commercial property in Columbus, Ohio, to EZRA, where

documents relating to the salvage operation were stored.

       In June 2013, an Ohio court placed several of the companies

into    receivership         and   ordered   the   Receiver           to    collect      their

property from all persons holding such property, including the

companies’ attorneys.              The Receiver gave notice of the order to

Robol, and thereafter -- in July and August 2013 -- Robol turned

over 36 file cabinets of materials that he had accumulated as

counsel      and      landlord.          Robol     also     encouraged             Milton T.

                                             3
Butterworth, Jr., an officer of Columbus-America, to turn over

to the Receiver photographs, videos, and other materials related

to the salvage of the S.S. Central America.

      After Robol withdrew as counsel for the companies, he filed

a claim in this in rem admiralty action to obtain a salvage

award   for    himself,     alleging      that   he      had     provided     voluntary

assistance to the Receiver in turning over files and documents

related to the salvage operation, which proved useful in the

continuing salvage of the sunken vessel.

      The district court dismissed Robol’s claim for failure to

state   a   claim,   concluding         that   Robol       had   been    obligated   to

return the files and documents to his former clients under the

applicable rules of professional responsibility and principles

of   agency    law   and    therefore     that     his     act    of    returning    the

materials to his former clients was not a voluntary act, as

would be required for him to obtain a salvage award.

      We agree with the district court and affirm.


                                          I

      In the mid-1980s, Thomas G. Thompson undertook to locate

the wreck of the S.S. Central America and to recover its cargo

of gold, valued at approximately $1.2 million in 1857.                         To that

end, he set up a series of related business entities, including

Recovery      Limited,     which   he    created      to    finance     the   project;


                                          4
Columbus-America, which he formed to locate and salvage the ship

on Recovery Limited’s behalf; Columbus Exploration, LLC, which

he set up to market the recovered gold; and EZRA, which he set

up     to     pay    labor     costs     associated        with     Recovery    Limited’s

employees and consultants.

       After several years of searching, Columbus-America located

the wrecked ship 160 miles off the coast of South Carolina.                              In

1987, with Robol as counsel of record, it commenced this in rem

action in admiralty, and the district court subsequently granted

Columbus-America             salvage    rights      in    the    ship   and    its   cargo.

Continuously          from    1988     until   1991,      Columbus-America      conducted

salvage operations, recovering large amounts of gold and other

artifacts.           Following two trials and two appeals, we determined

in 1995 that Columbus-America was entitled to a salvage award of

90% of the value of the gold and artifacts recovered and that

various insurance companies that had paid claims for portions of

the lost gold were entitled to the remainder.                           See Columbus-Am.

Discovery Grp. v. Atl. Mut. Ins. Co., 56 F.3d 556, 568-75 (4th

Cir.        1995).      Columbus-America            and    the     insurance    companies

thereafter divided the treasure in specie, and, in July 2000,

the district court closed the case.

       Several         years     later,        minority         investors     and    former

employees who had assisted in locating the S.S. Central America

and recovering its cargo initiated legal actions in Ohio state

                                                5
court    against    Thompson      and    the    related    business    entities    to

obtain portions of the award.                   Robol represented all of the

defendants, including Recovery Limited, in these actions until

he withdrew as counsel in June 2011.                   During the course of the

proceedings, which were consolidated and removed to the United

States District Court for the Southern District of Ohio, it was

discovered that 500 gold coins belonging to the related business

entities      had   disappeared.         See     Williamson    v.    Recovery    Ltd.

P’ship, 731 F.3d 608, 617 (6th Cir. 2013).                     The district court

ordered Thompson to appear to explain the coins’ whereabouts,

but Thompson failed to do so, and, in August 2012, the court

issued a bench warrant for his arrest.                    Thompson then fled and

became   a     fugitive.     In    April       2015,   after   the    U.S.   Marshals

Service finally located and arrested Thompson in a hotel room in

Florida, he pleaded guilty to criminal contempt for failing to

appear in federal court.                His assistant later testified that

Thompson had smuggled the missing gold coins to Belize.

    Because of Thompson’s disappearance, the Court of Common

Pleas    of    Franklin    County,      Ohio,    placed    Recovery    Limited    and

Columbus Exploration into receivership in June 2013, appointing

Ira Kane as the Receiver.                By order dated June 14, 2013, the

court directed “[a]ny person who has (or, as of the time of the

filing    of    this   Entry,     had)    any     fiduciary    duty    towards    the

Companies, by virtue of being either an officer, former officer,

                                           6
or person holding any asset, object or thing that is, or at the

time   of    the    filing    of    this      Entry      was,   the    property      of   the

companies, or either of them, . . . to surrender to and transfer

to said Receiver any and all such property.”                            The court also

directed the Receiver to “conduct such maritime operations that

are    designed      to     make    a   positive         financial     return     for     the

companies.”

       Pursuant to the court’s order, “the Receiver served notice

on all of the companies’ attorneys,” including Robol, “to turn

over     all       company     files       and          other   property        in    their

possession.”        Williamson v. Recovery Ltd. P’ship, No. 2:06-CV-

00292, 2014 WL 1884401, at *3 (S.D. Ohio May 9, 2014), appeal

docketed, No. 14-4231 (6th Cir. Dec. 12, 2014).                              Thereafter,

during      the    period     between      July 25        and   August 1,       2013,     the

Receiver retrieved 36 file cabinets of records from Robol that

had been stored at Robol’s property at 433 West Sixth Avenue in

Columbus, Ohio (the “West Sixth Avenue property”), a portion of

which Robol had leased to EZRA.                   Id.

       Before Robol turned over the records to the Receiver, the

Ohio district court had ordered Robol and his clients to provide

the plaintiffs’ accountant with various categories of documents,

including      inventories         of   the    recovered        gold   and   records       of

downstream sales of the gold, which the accountant needed in

order to prepare a report on the financial condition of the

                                              7
defendant-entities.               Williamson,           2014 WL 1884401,       at    *1.

Because     the    court    found       that     Robol’s       clients         had   repeatedly

failed in good faith to comply with its order, it twice held

them in contempt.             Id.       Robol similarly failed to turn over

inventories        and     records        of     downstream          sales      that     he    had

possessed, repeatedly telling the court incorrectly that he had

already      provided       all      of        the     relevant          documents       in    his

possession,        when,    in      fact,       there        were    multiple        unproduced

documents among the files that the Receiver retrieved from Robol

in July and August 2013.                Id. at *2–4.           The Ohio district court

consequently        granted       the     plaintiffs’          motion          for   sanctions,

finding that Robol had acted in bad faith and additionally that

his conduct rose “beyond mere bad faith to the level of ‘fraud

on   the   court.’”         Id.     at *13.            The    court       ordered      Robol   to

reimburse the parties for the costs incurred “in discovering

[the]      missing       inventories,            and     the        amount       expended       in

prosecuting [the] Motion.”                Id. at *15.

      Also    in    furtherance         of     the     Ohio    Court      of    Common    Pleas’

June 14, 2013 receivership order, Recovery Limited, through the

Receiver,     resumed        salvage           operations       in       the    S.S.     Central

America.      Between January and May 2014, Recovery Limited filed

motions in this in rem action, which had been closed for nearly

14 years,     seeking       to    reopen        the    case,    to       substitute      it    for

Columbus-America as the real party in interest, and to declare

                                                 8
that   it       was    the    legal     owner      of     salvage     rights    in     the    S.S.

Central         America.              Recovery          Limited       also     commenced         a

separate        in    rem     action       against      the   wreck    and     its     cargo    to

declare itself the salvor for future salvage operations and to

obtain      a    salvage       award        for    all     newly    recovered         gold     and

artifacts.            The    district       court      entered     orders    dated      July    9,

2014, reopening this in rem action, granting Recovery Limited’s

motion to substitute itself as the salvor, and consolidating the

two in rem actions under the original action’s case number.                                     At

approximately the same time, on July 8, 2014, the court granted

Robol’s motion to withdraw as counsel of record for Columbus-

America.

       Robol now alleges that Recovery Limited and its related

business entities owe him $2,092,882.17 plus interest in unpaid

legal fees and that EZRA owes him $68,371.93 in rent that it

failed to pay for the West Sixth Avenue property.                                    To recover

these amounts, Robol filed a “Verified Proof of Claim” in the

Ohio receivership proceeding on January 7, 2014.

       Additionally, Robol filed a “Verified Statement of Right,

Interest,        and    Claim”        in    this       proceeding      on    June 23,        2014,

seeking a salvage award from the continuing salvage operations

on   the    ground          that   he   aided       and    assisted     in     these    salvage

operations by voluntarily releasing possession of documents over

which he had a retaining lien for attorneys fees and a property

                                                   9
interest from EZRA’s abandonment of them upon default of its

lease.      More   specifically,     he     alleged     that    he    assisted        the

salvage    operation    (1)   by   returning      to    the     Receiver        various

“maritime    and   navigational     charts,      maritime       maps,       locational

data,     documents,    drawings,     historical         data        and     accounts,

shipwreck research and analysis, photographs, video,” and other

materials that he had acquired through his roles as counsel and

as landlord and (2) by providing “assistance in obtaining site

photography and video footage” held by Butterworth.                        Butterworth

had served as Columbus-America’s Director of Photography during

the early stages of the salvage operation and thereafter as the

company’s Vice President, Acting President, and Chief Executive

Officer.      Robol    alleged     that   this    aid    and    assistance           “was

voluntary and involved items in which . . . [he] had control,

dominion, lien rights, ownership, and/other [sic] interests” and

that Recovery Limited “utilized these materials in the salvage

of the S.S. Central America to the benefit of the salvage,” thus

entitling him to a salvage award.

     Recovery      Limited,   by    its     Receiver,     filed       a     motion    to

dismiss     Robol’s     claim       under      Federal         Rule        of    Civil

Procedure 12(b)(6), contending that the claim was not in the

nature of a claim for a salvage award and that, in any event,

Robol did not furnish his assistance voluntarily, as required to

demonstrate a valid salvage claim.

                                      10
     By order dated August 8, 2014, the district court granted

Recovery    Limited’s     motion       and    dismissed      Robol’s    claim      for   a

salvage award as a matter of law.                        The court concluded that

Robol, who was licensed to practice law in both Virginia and

Ohio,    had     a     duty     under        Virginia      Rule    of    Professional

Conduct 1.16(e) “to supply the materials to [Recovery Limited]

within     a    reasonable           time     of    the     termination       of     his

representation of [Recovery Limited] or [Columbus-America]” and

therefore that his action “was not ‘voluntary.’”                         Although the

court rejected Robol’s argument that it should apply Ohio law,

which,   Robol       claimed,    would       have   permitted     him   to   assert      a

retaining lien over some of the materials as a result of unpaid

legal fees, it nonetheless recognized that such a lien would not

have permitted Robol to use the materials for his own purposes,

citing Restatement (Third) of Agency §§ 8.05, 8.09 cmt.b (2006).

“At best,” the court said, Robol might have “an in personam

claim for attorney’s fees or document storage fees.”                         The court

concluded      further        that     the     photographs        and   videos      that

Butterworth provided to the Receiver at Robol’s urging had been

prepared by Butterworth during salvage operations as an employee

of   Columbus-America,          the     agent       of    Recovery      Limited,     and

therefore that they belonged to Recovery Limited.

     From the district court’s order dismissing Robol’s claim,

Robol filed this appeal.

                                             11
                                      II

       Robol contends first that, in turning over to the Receiver

his    former    clients’     documents    relating    to   the     salvage    of

the S.S. Central America, he provided voluntary assistance that

proved useful in the renewed salvage operation, entitling him to

a salvage award.       A salvage award is, of course, compensation to

persons “by whose voluntary assistance a ship at sea or her

cargo or both have been saved in whole or in part from impending

sea peril, or in recovering such property from actual peril or

loss, as in cases of shipwreck, derelict, or recapture.”                       The

Sabine, 101 U.S. 384, 384 (1879) (emphasis added).                       Thus, a

valid salvage claim requires a “[s]ervice voluntarily rendered

when   not   required    as    an   existing    duty   or    from    a    special

contract.”      Id. (emphasis added).        As an initial matter, Robol

argues   that,    in    rejecting    the   allegations      of    his    verified

statement of claim that his actions in turning over documents to

the Receiver were voluntary, the district court erred in failing

to take his allegations as true, as required when ruling on a

Rule 12(b)(6)     motion.       Specifically,    he    maintains        that   the

district court should not have discredited his allegation that

his “aid and assistance was voluntary” inasmuch as he returned

documents over which he had “control, dominion, lien rights,




                                      12
ownership, and/other [sic] interests” because of his retaining

lien for unpaid attorneys fees.

       Robol’s allegation of voluntariness, however, was no more

than a legal argument that he was not required to return to his

former clients’ documents over which he had a retaining lien and

that his doing so was therefore voluntary.                       And the district

court appropriately treated his legal argument as one that it

could -- and indeed did -- resolve as a matter of law.                       Relying

on the existence of Robol’s attorney-client relationship, the

district court concluded that Robol had a preexisting duty to

turn    over    the     documents       because       the     Virginia   Rules     of

Professional         Conduct     preclude       attorneys        from    exercising

retaining liens.         Regardless of whether the district court was

correct   on    that    point,    it    is    clear   that    the    court   was   not

rejecting      an    allegation    of    fact,    but       rather   Robol’s   legal

conclusion.         Of course, such legal conclusions are not entitled

to the presumption of truth.                 See Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009) (“[T]he tenet that a court must accept as true

all of the allegations contained in a complaint is inapplicable

to legal conclusions”).

       Robol also contends that, in reaching the conclusion that

his action was not voluntary, the district court inappropriately

went beyond the four corners of his verified statement of claim

because its allegations did not include the facts necessary for

                                         13
the   court      to    reach      that      conclusion.          The       district     court,

however, did not go beyond the claim except to note that Robol

had been counsel of record for Columbus-America and Recovery

Limited    and     therefore          that    he    owed     a   duty       to    return    the

materials      relating          to   the    salvage       operation        to    his   former

clients.      Robol can hardly dispute the court’s reliance on the

fact that he was counsel of record, as that is not only part of

the   record     in       this    case,      but    also    part      of    the    record      in

virtually every case relating to the salvage operation.                                 Courts

are   entitled        to   consider         such    matters      of    public      record      in

relying on motions to dismiss.                     See 5B Charles Alan Wright et

al., Federal Practice and Procedure § 1357 (3d ed. 2004); see

also, e.g., Walker v. Kelly, 589 F.3d 127, 139 (4th Cir. 2009)

(holding    that      a    federal     court       may   consider      documents        from    a

prior state court proceeding in conjunction with a motion to

dismiss).        Moreover, Robol stated in his sworn opposition to

Recovery Limited’s motion to dismiss that he “served as counsel

for Columbus-America Discovery Group, Inc. . . . and/or Recovery

Limited Partnership . . . at various times from 1987 until 2014

and with respect to various matters.”                       In the same document, he

also acknowledged that at least some of the documents that he

turned over to the Receiver were the property of his clients in

which he had asserted a retaining lien.                               The district court

simply treated these matters as given and ruled as a matter of

                                              14
law that Robol, as counsel for the entities, had an ethical duty

to return the documents, notwithstanding any retaining lien that

he   claimed.      Accordingly,         we    reject        Robol’s    claim     that   the

district court failed to adhere to established principles for

ruling on a Rule 12(b)(6) motion.

       On the merits, Robol contends that because he relinquished

possession of the documents despite his retaining lien, his acts

were voluntary, entitling him to a salvage award commensurate

with   the   value      of    the    documents         to    the   continuing       salvage

operation.

       Modern standards of professional conduct, however, preclude

Robol from exercising a retaining lien in such a manner.                                The

Virginia Rules of Professional Conduct obligate an attorney to

return to a former client documents furnished by the client and

attorney work product, “whether or not the client has paid the

fees and costs owed the lawyer.”                   Va. Rules of Prof’l Conduct

R. 1.16(e).       Although          Virginia      at    one     time    recognized      the

common-law      right    of     an    attorney         to     exercise       a   retaining

lien, see King v. Beale, 96 S.E.2d 765, 768 n.2 (Va. 1957), the

Virginia State Bar Standing Committee on Legal Ethics has since

clarified that “the ethical mandate [to safeguard and return

client property] virtually displaces the common law retaining

lien,”   Va.    Standing      Comm.     on    Legal         Ethics,    Op.   1690   (1997)

(“Holding a former client’s files hostage does not comport with

                                             15
a lawyer’s post-representation duty to take reasonable steps for

the continued protection of the client’s interests”).

     Robol argues, however, that Ohio law, rather than Virginia

law, governs his conduct because he turned the documents over to

the Receiver in Ohio.     See Va. Rules of Prof’l Conduct R. 8.5(b)

(calling for application of the rules of the jurisdiction in

which a lawyer’s conduct occurred, for conduct not in connection

with a court proceeding).     He argues that Ohio law recognizes an

attorney’s retaining lien, citing Foor v. Huntington National

Bank, 499 N.E.2d 1297, 1301 (Ohio Ct. App. 1986).

     We need not decide, however, whether the ethics rules of

Virginia or Ohio apply, because Robol’s claim would fail under

the rules of either jurisdiction.        Although Ohio adopted the

Model   Rules   of   Professional   Conduct,   it   modified   them   by

deleting language recognizing a retaining lien -- specifically,

language authorizing a lawyer to “retain papers relating to the

client to the extent permitted by other law,” Model Rules of

Prof’l Conduct R. 1.16(d) -- and substituting for that language

a provision that “[c]lient papers and property shall be promptly

delivered to the client” upon termination of a representation,

Ohio Rules of Prof’l Conduct R. 1.16(d); see also Reid, Johnson,

Downes, Andrachik & Webster v. Lansberry, 629 N.E.2d 431, 435

(Ohio 1994) (“[A]n attorney who is discharged must yield the

case file”); 6 Ohio Jur. 3d Attorneys at Law § 236 (cautioning

                                    16
against the assertion of an attorney’s retaining lien in light

of the decision in Lansberry).                     Thus, despite the fact that an

intermediate        court        in   Ohio    once      recognized      the     common-law

retaining lien, it appears that the Ohio Rules of Professional

Conduct, which subsequently were adopted by the Ohio Supreme

Court,     have     displaced         the    retaining     lien    by      obligating    an

attorney to turn over files to the client upon the termination

of a representation.

      In     any        event,     attorneys       in    Ohio     and   elsewhere        are

prohibited from asserting retaining liens when doing so would

cause foreseeable prejudice to the client.                       See Ellen J. Bennett

et al., Am. Bar Ass’n, Ctr. for Prof’l Responsibility, Annotated

Model Rules of Professional Conduct R. 1.16 (7th ed. 2011) (“A

lawyer asserting a retaining lien is subject to the requirements

of Rule 1.16 and must take appropriate steps to protect the

client’s interests”); see also Ohio Bd. of Comm’rs on Grievances

& Discipline, Op. 92-8 (1992) (stating, before the adoption of

the   Ohio    Rules       of     Professional       Conduct,    that    “[w]henever       an

attorney asserts a legal right to an attorney’s retaining lien,

the attorney must make sure that assertion of the right does not

result in causing foreseeable prejudice to the rights of the

client”).          By    Robol’s      own    admission,    the     documents      that   he

provided     to     the        Receiver,     including     maps      and      navigational

charts, saved Recovery Limited “in excess of $600,000” in its

                                              17
efforts to relocate the wreck.                       Consequently, Robol would not

have been permitted to retain possession of those documents to

the exclusion of his former client and thereby force that former

client, to its prejudice, to expend enormous time, effort, and

expense to recreate the information contained therein.

        Thus, the rules of professional conduct in both Virginia

and Ohio have replaced the common-law retaining lien with an

attorney’s obligation to turn over all files to the client upon

termination of the representation, especially when, as here, the

failure        to    do     so        would     cause      foreseeable       prejudice.

Accordingly,        we    affirm      the     district     court’s     conclusion    that

Robol    had    a   preexisting        duty     to    return   files    to   his   former

clients, notwithstanding the fact that the clients had not paid

him all of the legal fees to which he claimed entitlement, and

therefore that his action was not voluntary.


                                              III

     Robol contends also that his return of the documents stored

in the portion of the West Sixth Avenue property leased to EZRA

was voluntary because, as he argues, he, not his clients, owned

the documents.           He reasons that EZRA’s failure to pay rent for

the property triggered default under the lease and that EZRA’s

failure     thereafter           to    remove        the   documents      effected     an

abandonment of them.               He argues that he thereupon became the


                                               18
owner of the documents and consequently that his turning over

the   documents        to    the    Receiver         was     a   voluntary          act.        This

argument fails for several reasons.

      First, Robol has pointed to no Ohio law that would have

entitled him to engage in self-help repossession of the West

Sixth Avenue property upon the default of his tenant, and he has

made no claim that he repossessed the property through judicial

proceedings.          Ohio courts have held that commercial lessors are

entitled to self-help repossession of real property only where

“a    provision             in     the        lease        provides           for     self-help

repossession.”          Quigg v. Mullins, No. L-89-314, 1991 WL 59886,

at *5 (Ohio Ct. App. Apr. 19, 1991).                         Robol’s lease with EZRA,

however, did not contain such a provision.                          It provided that “if

the Premises shall be abandoned . . . and the same continues for

ten (10) days after written notice to Lessee by Lessor, then

Lessor     .     .     .     may     declare          this       Lease     terminated           and

proceed    pursuant         to   the     Ohio    Revised         Code    to    repossess         the

Premises       and    remove     Lessee.”            (Emphasis      added).           The       Ohio

Revised Code does not itself authorize self-help repossession,

providing        only        a     judicial           remedy        against          defaulting

tenants.        See Ohio Rev. Code § 5321.03.                           Moreover, and more

importantly, even if Robol had lawfully repossessed the West

Sixth Avenue property, such repossession would not have entitled

him   to       take    ownership         of     the     personal         property          on    the

                                                19
premises.       See Greer v. Bruce, No. C-140121, 2014 WL 5817889, at

*3 (Ohio Ct. App. Nov. 5, 2014) (holding a landlord liable for

conversion of a defaulting tenant’s property where there was “no

evidence that [the tenant] had agreed to permit the [landlord]

to   summarily     confiscate      and     sell    the     property         stored    on   the

[landlord’s] land without compensating him for its value”).

       Second,    in     the   accounting         action       in    the     Ohio    district

court,   Robol     conceded      that     the     documents         stored    at    the    West

Sixth Avenue property were not his, but rather his clients’.                                As

he stated in an affidavit, “[t]he files provided to the Receiver

were not ‘Robol Law Office files’ or ‘Robol’s files,’” but were

rather “files owned and that had been controlled by the client.”

Such statements belie his claim that EZRA’s conduct gave him

ownership.

       Third,    when    the     Receiver,        pursuant       to    the    receivership

order,    contacted       Robol        seeking     all        company       files    in    his

possession,      Robol     not    only     failed        to    assert       any     ownership

interest in the files -- arguing to the contrary that they were

client-owned files in which he had a possessory retaining lien

-- but also acquiesced in the Receiver’s demand.                            In the face of

this   behavior,       Robol     can     hardly    now     claim      ownership       in   the

files.

       Fourth,     any     ownership        of     the        files        through     EZRA’s

abandonment      of     them     could    not     overcome          Robol’s       overarching

                                            20
ethical duty, discussed above, to return files to his former

clients upon termination of the representation.

      In sum, Robol’s claim that he owned the files located at

the West Sixth Avenue property and voluntarily turned them over

to the Receiver is completely devoid of merit.


                                           IV

      Finally, Robol contends that he should receive a salvage

award because he was able to convince Butterworth to return to

the Receiver photographs and videos that proved useful in the

renewed salvage operations.                We reject this argument for the

reasons    given     by    the    district        court.      Because      Butterworth

created the materials as an employee of Columbus-America during

the initial salvage operations, the materials were not his to

give, but rather belonged to his employer, and he was obligated

by   the   receivership         order     to    return     them.      Thus,     Robol’s

encouragement was nothing more than a collateral push to have

Butterworth comply with a preexisting legal obligation.                            Such

effort by Robol cannot form the basis of a salvage award.

     Moreover,       when       Robol     contacted        Butterworth     about    the

materials,      he      was      still         counsel     for     Columbus-America.

Consequently,      he     can    hardly    claim    that     providing     such    legal

service to    his       clients    entitles       him    personally   to    a   salvage

award.


                                           21
                                           V

       Finally, we note the questionable posture of Robol’s claim

in this case.      For years, Robol represented Thompson, Columbus-

America, Recovery Limited, and other related entities as legal

counsel,     assisting      them    in    successfully       obtaining     a    salvage

award for their efforts in recovering gold and other artifacts

from   the    wreck    of    the    S.S.     Central    America.          Now,    after

concluding his representation, he claims his own salvage award

in competition with his former clients.                  And he does so largely

on   the   basis   that     he     “voluntarily”       returned     to    his    former

clients their files related to the salvage effort.                       Whether this

posture      creates   an     impermissible          conflict      of    interest      or

disloyalty is not something that we decide here, but it raises a

disquieting     question.           See    Ohio      Rules    of    Prof’l       Conduct

R. 1.9(c)(1) (prohibiting an attorney from “us[ing] information

relating to the [terminated] representation to the disadvantage

of the former client”); Va. Rules of Prof’l Conduct R. 1.9(c)(1)

(similar);     Restatement         (Third)      of   Agency     § 8.05     &    cmt.    b

(prohibiting an agent from using the property of his principal

for his own purposes, even after the agency relationship has

concluded).




                                           22
     Nonetheless, we affirm the district court’s dismissal of

Robol’s verified statement of claim for substantially the same

reasons given by the district court.

                                                      AFFIRMED




                               23